Citation Nr: 0322435	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  00-19 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 RO rating decision that 
denied entitlement to service connection for PTSD and for 
cirrhosis of the liver.  In September 2001, the Board denied 
entitlement to service connection for cirrhosis of the liver 
and remanded the issue of entitlement to service connection 
for PTSD to the RO for further development.


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) (which authorized the Board to 
conduct its own evidentiary development) was invalid because, 
in conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In the instant case, additional evidentiary development is 
required.  In this regard,  the Board finds a remand is 
necessary because it is unclear whether the veteran was 
engaged in combat in Vietnam, and the avenues available for 
corroborating the claimed stressors have not been fully 
explored.  Furthermore, the veteran should be afforded a VA 
examination to determine the etiology of any PTSD that he may 
have.  In addition, as will be discussed below, it is unclear 
whether the veteran received the notice he is due under 
38 U.S.C.A. § 5103(a) (2003).  Therefore, a remand is 
required.

The veteran contends that he has PTSD as the result of the 
traumatic experiences he endured while serving in Vietnam, 
which include his witnessing a soldier being killed by a 
landmine, apparently during the time he was stationed at Bien 
Hon Air Base.  The veteran also indicated that while 
stationed at Bearcat, Vietnam for two weeks, he was involved 
in patrols that involved engagements with the enemy and the 
deaths of his friends, "D.," "N.," and "T."

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f) (2002). The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM IV).  38 C.F.R. § 3.304(f).  Where it is 
determined that the veteran was engaged in combat with the 
enemy and the claimed stressor is related to such combat, the 
veteran's lay testimony regarding the claimed stressor is 
accepted as conclusive as to its actual existence, absent 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  Where, however, 
VA determines that the veteran did not engage in combat with 
the enemy, or that the veteran did engage in combat with the 
enemy but the claimed stressor is not related to such combat, 
the veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2002); Cohen (Douglas) v. Brown, 10 Vet. App. 128 
(1997).  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).  

In this case, the evidence of record shows that the RO 
obtained the veteran's service medical records and certain 
service personnel records.  Service personnel records show 
that the veteran served in Vietnam from March 1967 to March 
1968, and that he had worked as a Bridge Specialist and a 
Combat Construction Specialist with the 573rd Engineer 
Company (FB), with Company A of the 86th Engineer Battalion 
(C) (A), and with Company D of the 86th Engineer Battalion 
(Cbt) (A).  He was awarded the Vietnam Service Medal, the 
Vietnam Campaign Medal, and the National Defense Service 
Medal.  

Pursuant to the Board's September 2001 remand, in May 2002, 
the RO requested verification of the veteran's stressors from 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) (previously known as the U.S. Army and Joint 
Services Environmental Support Group).  In May 2003, the 
USASCRUR submitted copies of the 86th Engineer Battalion's 
Daily Staff Journals dated from January to February 1968.  
The Center also attempted to verify the injuries of two of 
the three individuals that the veteran had specifically 
named, but was unable to do so.  The USASCRUR advised the RO 
that morning reports could be requested from the National 
Personnel Records Center (NPRC) to verify daily personnel 
actions, such information regarding soldiers who were killed 
or wounded in action.  

In the veteran's case, the Board finds that the RO should 
make further attempts to verify the veteran's claimed 
stressors for several reasons.  First, it is still unclear 
from the Daily Staff Journals dated from January to February 
1968 whether any of the veteran's assigned units were 
involved in combat in Vietnam while the veteran was a member 
of these units.  Furthermore, the Board notes that while the 
veteran was stationed in Vietnam for approximately one year, 
the USASCRUR was only able to provide pertinent information 
dated from January to February 1968.  In addition, the Board 
notes that although the USASCRUR advised the RO that 
additional information regarding the veteran's stressors, 
including morning reports, could be obtained from the NPRC, 
it does not appear that the RO attempted to obtain the 
morning reports from the NPRC or that it had contacted other 
agencies, such as the National Archives, to determine whether 
the veteran's claimed stressors can be corroborated.  
Therefore, a remand is warranted so that the RO can ask the 
veteran to provide as much detail as possible regarding the 
dates, times, and locations of the claimed stressors, and to 
ask NPRC, National Archives, and the USASCRUR, if necessary, 
to search for supporting evidence of such events.  38 C.F.R. 
§ 19.9 (2002).  It should be pointed out that corroboration 
of every detail, such as the veteran's own personal 
involvement in a specific stressful experience, is not 
necessary.  Suozzi v. Brown, 10 Vet. App. 307 (1997); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Board notes that the RO contacted the veteran by letter 
in September 2000, March 2001, and in December 2001, and 
asked that he provide the RO with specific information 
regarding his stressors (the events, dates, his unit of 
assignment, and/or the names of witnesses).  The veteran 
failed to provide specific information with regards to these 
requests.  In light of the veteran's failure to provide VA 
with the needed information, the veteran is reminded that his 
assistance in verifying his stressors is essential and that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1990) (an appellant must do more 
than passively wait for assistance when he has information 
essential to his claim).  

Furthermore, a remand is also necessary so that the veteran 
can be afforded a VA examination.  Although the record 
reflects that the veteran has been diagnosed with PTSD 
related to his period of service during the course of 
assessing and treating his alcohol addiction, the veteran has 
yet to undergo a comprehensive VA psychiatric examination.  
The Board notes that despite the fact that the RO was ordered 
to schedule such an examination in the Board's September 2001 
remand, the RO determined in June 2003 that because the 
veteran's stressors could not be verified, a VA examination 
would serve no useful purpose.  Because, as stated above, 
corroboration of every detail of the veteran's stressor is 
not necessary, the Board finds that such examination is 
warranted to fully and fairly adjudicate the veteran's PTSD 
claim.  See Suozzi, supra; Pentecost, supra.  Additionally, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand order, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court also held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  Id.  
As such, the veteran should be afforded a comprehensive VA 
examination upon remand. 

The Board notes that development such as that sought by this 
remand is consistent with the mandate of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) (VCAA).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and superceded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  

Additionally, certain notification requirements have been set 
out by the new law.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (the amended "duty to notify" requires VA to 
notify a claimant of which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, will be obtained by VA on behalf of the 
claimant.)  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

In this case, although the veteran was advised of the VCAA by 
the RO in March and December 2001, it is unclear whether the 
veteran has received the specific notice he is due with 
regards to his PTSD claim under 38 U.S.C.A. § 5103(a).  
Therefore, Board finds that the RO should ensure that any 
notification required under 38 U.S.C.A. § 5103(a) is made 
while the case is at the RO for the additional development 
needed in this case.  In re-adjudicating this case, the RO 
should ensure that all notification and development actions 
required by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  See 
Quartuccio, supra.  The veteran should 
be specifically told of the information 
or evidence he must submit, if any, and 
he should be advised of the one-year 
period set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received 
treatment for PTSD.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  The RO should attempt to verify the 
veteran's stressors.  The RO should again 
request from the veteran a statement 
containing as much detail as possible 
regarding the stressors to which he was 
exposed during service.  The veteran 
should be asked to provide specific 
details of the claimed stressful events 
during service, including exact dates, 
places, detailed descriptions of the 
events, duty assignments, and names or 
other identifying information concerning 
any individuals involved in the events.  
The veteran also should be given an 
opportunity to obtain lay statements from 
fellow servicemen because they may be 
pertinent to his claim.  The veteran 
should be advised that this sort of 
information is necessary to obtain 
supporting evidence of the occurrence of 
the stressful events.

4.  The RO's attempt to verify the 
veteran's stressors should also include 
contacting the National Personnel Records 
Center (NPRC), the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) (previously known as the U.S. 
Army and Joint Services Environmental 
Support Group), and/or the National 
Archives to obtain the documentation that 
might verify the claimed stressors, 
including unit histories, morning 
reports, as well as any additional 
pertinent Daily Staff Journals for the 
veteran's units of assignment in Vietnam 
from March 1967 to March 1968.  The RO 
should provide the agencies with as much 
detail as possible in order to obtain 
corroboration of the alleged stressors.  
At a minimum, the RO should provide the 
agencies with copies of the veteran's DD-
214, service personnel records, a 
stressor list prepared by the RO, and any 
other information provided by the veteran 
that might be helpful in a search for 
corroborating evidence.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  If 
any agency indicates that more 
information is needed to make a search, 
such information should be sought, and if 
obtained, returned to the agency.

5.  After completion of the above actions, 
the veteran should be scheduled for a VA 
psychiatric examination for the purpose of 
evaluating the veteran for PTSD.  All 
indicated tests and studies, including 
psychological testing, should be performed 
with a view toward ascertaining whether 
the veteran meets the diagnostic criteria 
for PTSD under the DSM IV.  If PTSD is 
found, the psychiatrist should 
specifically identify the stressor(s) to 
which the diagnosis relates.  The 
psychiatrist should obtain a detailed 
history from the veteran regarding the 
circumstances surrounding any such 
stressor(s).  If a diagnosis of PTSD is 
deemed appropriate, then the psychiatrist 
should comment on the link between current 
symptomatology and any in-service 
stressors reported by the veteran.  If 
PTSD is not found, then the psychiatrist 
should expressly say so and provide 
detailed reasons for such an opinion. 
Additionally, the psychiatrist should 
specifically comment on the prior 
diagnoses of PTSD of record.  The 
examination report should include complete 
rationale for all opinions expressed.  The 
claims folder, along with all additional 
evidence obtained pursuant to the 
instructions above, should be made 
available to the psychiatrist for review. 

6. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should note 
that corroboration of every detail of a 
stressor event, such as the veteran's 
own personal involvement in a specific 
stressful experience, is not necessary.  
Suozzi, supra; Pentecost, supra.  If the 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued.  Additionally, 
if the veteran does not appear for the 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  The veteran and his 
representative should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


